PER CURIAM.
Petitioner seeks an order of mandamus directing the respondent Circuit Judge of the Criminal Branch of the Jefferson Circuit Court to impanel a special investigative grand jury, the duration of the term of which would exceed the period fixed by statute applicable to grand juries.
In our view, the statute relied on by the petitioner, KRS 29.165, is not applicable to the Jefferson Circuit Court which is a court of continuous session. The statutes applicable to the Jefferson Circuit Court are KRS 29.205 and KRS 29.245(2).
Since there is legislative provision for the impaneling of grand juries and the duration of the term thereof applicable to the Jefferson Circuit Court, any change in the system prescribed by the legislature should be effected by the legislature. The petition for an order of mandamus is denied.
All concur.